DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, drawn to an electrochemical method for the detection and/or quantification of sulphur dioxide (SO2) in its non-complexed forms called "free" in an aqueous or hydroalcoholic liquid-food.
Group II, claim(s) 8, drawn to a method for regenerating in the liquid-food an electrode of which the active surface is entirely in gold.
Group III, claim(s) 9-11, drawn to an electrochemical device for the detection and/or quantification of the free SO2 in an aqueous or hydroalcoholic liquid-food.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I deals with an electrochemical method for the detection and/or quantification of SO2 using current measurement during potential scanning by cyclic voltammetry, while Group II deals with a method for regenerating an electrode with potential scanning without a measurement of the current variation.  
Groups I and III lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I deals with an electrochemical method for the detection and/or quantification of SO2 using current measurement during potential scanning by cyclic voltammetry, while Group III deals with an electrochemical device comprising a reference electrode, a counter electrode, and a measurement electrode.
Groups II and III lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II deals with a method for regenerating an electrode with potential scanning without a measurement of the current variation, while Group III deals with an electrochemical device comprising a reference electrode, a counter electrode, and a measurement electrode.
Thus, there is a priori lack of unity of invention between Groups I, II, and III.

A telephone call was made to Robert Smyth, the representative of applicant, on November 2, 2021 to request an oral election to the above restriction requirement.  During a telephone conversation with Kalpesh Upadhye, another representative of applicant, on November 5, 2021, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 7 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 7, the 101 analysis on the patentable eligible subject matter is presented as follows:
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03.  Claim 7 is directed to an electrochemical method for the detection and/or quantification of sulphur dioxide (SO2) in its non-complexed forms called “free” in an aqueous or hydroalcoholic liquid-food, which is a process and falls within four statutory categories of invention. 
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. MPEP 2106.04(II).  Claim 7 recites prior to step b), a step b2) of establishing an abacus providing the pH value of the liquid-food as a function of the position of the peak of reduction of the gold oxides during potential scans by cyclic voltammetry performed in said liquid-food at different pH values; and providing the percentage of molecular SO2 contained in the non-complexed SO2, thanks to the claimed formula.  These limitations are directed to one of the judicial exceptions, i.e., abstract idea, because they recite establishing an abacus and providing the percentage of molecular SO2, based on the gathered data and through the mathematical calculation, which is simple enough that it can be practically preformed in the human mind and falls into the “mental process” group of abstract ideas.  The formula as claimed in claim 7 also falls into the “mathematical concept” group of abstract ideas.  The recitation “using an Ag/AgCl reference electrode, at potential scanning speeds comprised between 1 mV.s-1 and 1,000 mV.s-1, the determination of the alcohol titration, ABV, and the determination of temperature T” does not negate the mental nature of these limitations because the claim here merely uses of the Ag/AgCl reference electrode as a tool at the experimental conditions, i.e., within the claimed potential scanning speed range, to perform the otherwise mental process.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.  Claim 7 (cumulative claim 7 limitations include the limitations of claim 1 due to its dependency on claim 1) recites the additional elements the Au measurement electrode and the Ag/AgCl reference electrode of the cyclic voltammetry for the measurement of the variation of the current at the potential scanning speeds comprised between 1 mV.s-1 and 1,000 mV.s-1 during potential scanning (claim 1), the determination of the alcohol titration, ABV (claim 7), and the measurement of the temperature T (claim 7) for calculating the percentage of molecular SO2 contained in the non-complexed SO2.  These steps performed by the additional element, i.e., the Au measurement electrode and the Ag/AgCl reference electrode of the cyclic voltammetry, represent mere data gathering, including the introduction in the liquid-food of the measurement electrode, the measurement of the variation of the current, using the Ag/AgCl reference electrode, at potential scanning speeds comprised between 1 mV.s-1 and 1,000 mV.s-1, together with the determination of the ABV and the measurement of the temperature, that are necessary for use of the recited judicial exception and are recited at a high level of generality.  Thus, these limitations in the claim are insignificant extra-solution activities.  Further, claim 7 recites these additional elements that are recited so generically that they represent no more than mere instructions to apply the judicial exceptions on a computer, e.g., establishing an abacus.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the measuring circuit and the processor does not affect this analysis. MPEP 2106.05(I).  Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.  Claim 7 recites two additional elements, the Au measurement electrode and Ag/AgCl reference electrode of cyclic voltammetry, which are at best the equivalent of merely adding the words “apply it” to the judicial exception.  Mere instructions to apply an exception cannot provide an inventive concept.  As explained in Step 2A Prong Two, the “introduction,” “determination,” and “measurement” steps are insignificant extra-solution activities.  Further, they are also well-known in the art.  Elgrishi (N. Elgrishi, A Practical Beginner’s Guide to Cyclic Voltammetry, Journal of Chemical Education, 2018(95), page 197-206) discloses a schematic representation of an electrochemical cell for CV experiments (page 200, Fig. 4), including a measurement electrode (Fig. 4: working electrode) and a reference electrode (Fig. 4: reference electrode).  The electrode is an electrical conductor, typically platinum, gold, mercury, or glassy carbon (page 197. Col. 2, para. 2, lines 3-4).  A common reference electrode include the AgCl/Ag electrode (page 202, Col. 1, para. 4, lines 8-11).  CV is an electrochemical technique commonly employed to investigate the reduction and oxidation processes of molecular species (page 198, Col. 1, para. 1, lines 1-3).  The measurement traces are called cyclic voltammograms (Fig. 2; page 198, Col. 1, para. 3, lines 1-2), indicating the resulting current i in response to the applied potential E (Fig. 2; page 198, Col. 1, last line to Col. 2, line 2).  Each trace contains an arrow indicating the direction in which the potential was scanned to record the data (Box 1, page 198, Col. 2, para. 1, lines 8-9).  A scan rate v is 100 mV/s in Fig. 2 indicating during the experiment the potential was varied linearly at the speed (scan rate) of 100 mV per second (Fig. 2; page 198, Col. 2, para. 1, lines 13-15).  Prior art, Makhotkina (O. Makhotkina, The use of cyclic voltammetry for wine analysis: Determination of polyphenols and free sulfur dioxide, Analytica Chimica Acta 2010(668), page 155-65), teaches cyclic voltammetry has been used in the wine industry, such as discriminating red wines, studying the antioxidant activity of red wines, determining the levels of ascorbic acid, sulfur dioxide, and total polyphenols (page 155, Col. 2, para. 2, lines 5-10).  Sulfur dioxide is widely used in winemaking to inhibit bacterial growth (page 155, Col. 2, para. 3, lines 1-2), and can be easily reduced or oxidized and determined in food and beverages by electroanalytical methods (page 156, Col. 1, para. 1, lines 1-3).  Makhotkina teaches a method to estimate the concentration of the free sulfur dioxide in wines (page 156, Col. 1, para. 2, last two lines), using cyclic voltammetry with an Ag/AgCl reference electrode (page 156, Col. 2, para. 2, lines 1, 4) and recording the current values at a potential scan rate of 100 mV s-1 during the potential scanning (Fig. 5).  Thus, the steps “the introduction in the liquid-food of a measurement electrode of which the active surface in contact with the liquid-food is entirely in gold” and “the measurement of the variation of the current produced by the oxidization of the free SO2 present in the liquid-food, during potential scanning by cyclic voltammetry” in claim 1 are well-known in the art for the detection and/or quantification of free SO2 in wines.  Also, the limitations “using an Ag/AgCl reference electrode” and “at potential scanning speeds compromised between 1 mV.s-1 and 1,000 mV.s-1” are also deemed to be well-known in cyclic voltammetry measurement.
Prior art, Lafitte (U.S. Patent Pub. 2011/0162977), teaches a calibration-free pH sensor ([0113] line 2), in which the electrode was placed in buffer solutions of pH 1.0, 2.0, 5.0, 5.9, 7.0, 8.1, 9.0, and 9.9 at ambient temperature ([0113] lines 2-4).  Since the first voltammetric wave due to the oxidation of the hydroxylamine at lower potentials was pH sensitive ([0113] lines 8-10), a corresponding plot of the variation in they hydroxylamine peak potential can be made (Fig. 10B; [0113] lines 12-15).  From the linear response over the entire pH range, the pH can be determined ([0113] lines 15; [0114] lines 1-2).  Another prior art, Lawrence (U.S. Patent Pub. 2011/0048969), teaches an electrochemical sensor for detection/measurement of the analyte using redox species sensitive to the analyte ([0018] lines 1-4).  The peak potential using cyclic voltammetry (CV) is found to be pH-dependent ([0122] lines 2-3), and a corresponding plot of peak potential against pH was found to be linear over the entire studied pH range (Fig. 7B-C; [0126] lines 3-6).  Thus, the step “establishing an abacus providing the pH value of the analyte solution as a function of the position of the peak during potential scans by cyclic voltammetry performed in said solution at different pH values” in claim 7 is well known in the art for CV measurements, and measurement of free SO2 in wines using an Au measurement electrode would necessarily result in the abacus providing the pH value of the liquid-food as a function of the position of the peak of reduction of the gold oxides during potential scans.
Prior art, PennState (Sulfur Dioxide (SO2) Management 2014), teaches sulfur dioxide is the primary preservative used in wine (page 1, Col. 1, para. 1, line 1).  The SO2 concentration in wine should be in constant equilibrium but will change, especially when the wine is moved, making monitoring SO2 concentration is a step for good quality-control (page 1, Col. 2, para. 2; para. 3, line 1).  The molecular SO2 that is the antimicrobial agent contributed by the free sulfur dioxide content can be calculated using the following equation: 
    PNG
    media_image1.png
    28
    373
    media_image1.png
    Greyscale
 (page 2, Col. 2, para 1, lines 1, 8-12), in which 1.8 is the pKa value of SO2 as evidenced in the document titled “Sulfur dioxide – Wikipedia” (page 3, Table, line 9: Acidity (pKa) is 1.81), which corresponds the claimed formula 
    PNG
    media_image2.png
    23
    283
    media_image2.png
    Greyscale
, wherein molecular SO2 % is [Molecular SO2]/[Free SO2] x 100%.  Further, Louw (M. Louw, Metabolic, genetic and physiological responses to SO2 exposure and nutrient-limiting conditions in Brettanomyces bruxellensis, Masters Thesis, Stellenbosch University, March 2014), teaches the pK1 of molecular SO2 is 1.81 in solution between pH 0 to 2, but in wines at the pH between 3 and 4 the pK1 depends on the concentration of ethanol (EtOH%) and temperature as follows (page 24, para. 1):

    PNG
    media_image3.png
    151
    549
    media_image3.png
    Greyscale
, 
which corresponds to the claimed formula 
    PNG
    media_image4.png
    23
    370
    media_image4.png
    Greyscale
.  Thus, the steps “the determination of the alcohol titration, ABV, of the liquid food, and the measurement of the temperature T of the liquid food” are deemed to be well-known in the wine industry.  Additionally, the specification further discloses the formulae as claimed in claim 7 has been disclosed in Le SO2 en Cenologie, Jacques Blouin, Dunod, 2014 (Specification, page 22, lines 25-30).  
In sum, all these limitations do not amount to significantly more because the additional elements represent mere instructions to apply an exception and insignificant extra-solution activities, which do not provide an inventive concept.  Claim 7 is not eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-5 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4-5 recite a Rtheo ratio between the developed surface area (Adev) and its apparent surface area (Aapp).  The specification discloses that Aapp is defined as the geometric area of the electrode (Specification, page 11, lines 17-18), and Adev is defined as the maximum exposed surface area that is able to interact with the surrounding solution, which corresponds to the real surface area and reflects all the possible structures of the surface of the material, porosity, roughness, etc. (Specification, page 11, lines 21-24).  The specification gives an example of calculating A of a planar electrode (Specification, page 11, lines 18-20), but does not disclose how to calculation Adev.  Thus, the limitations “the developed surface area (Adev)” and “the Rtheo ratio” are unclear, and claims 4-5 are deemed to be indefinite for failing to particularly point out and distinctly claim the subject matter.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “between 3 and 100”, and the claim also recites “preferably between 3 and 20” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature 
Claim 7 recites the limitation "ABV" in line 9.  It is unclear what ABV is or whether it is the abbreviation of “the alcohol titration.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldo (M. A. Baldo, Voltammetric Determination of Free Sulfur Dioxide in Wines Using Platinum and Gold Disc Microelectrodes, Analyst, 1994(119), page 1239-44).
Regarding claim 1, Baldo teaches an electrochemical method for the detection and/or quantification of sulphur dioxide (SO2) in its non-complexed forms called "free" in an aqueous or hydroalcoholic liquid-food (Title: voltammetric determination of free sulfur dioxide in wines), comprising:
2 in wines based on its oxidation on gold microelectrodes; thus the active surface of the measurement electrode in contact with the wine is deemed to be entirely in gold), 
b) the measurement of the variation of the current (Fig. 5: indicating voltammetric curves with current variations) produced by the oxidisation of the free SO2 present in the liquid-food (page 1239, Col. 2, para. 2, lines 5-6: determining free SO2 in wines based on its oxidation), during potential scanning by cyclic voltammetry (Fig. 5: indicating the cyclic voltammetric curves are recorded during a potential scanning).

Regarding claim 3, Baldo teaches the liquid-food is wine (Title: voltammetric determination of free sulfur dioxide in wines).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldo in view of Schneider (M. Schneider, Determination of the wine preservative sulphur dioxide with cyclic voltammetry using inkjet printed electrodes, Food Chemistry 2014(159), page 428-32).
Regarding claim 2, Baldo discloses all limitations of claim 1 as applied to claim 1.  Baldo does not explicitly disclose at step b), the potential scanning can be performed between +0.1 V and +1.9 V.
However, Baldo teaches at step b), the potential scanning is between 0 V and 1.5 V (Fig. 5), which overlaps the claimed potential scanning range.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Baldo does not explicitly disclose using an Ag/AgCl reference electrode.
However, Schneider teaches the determination of the wine preservative sulphur dioxide with cyclic voltammetry (title), using a Ag/AgCl reference electrode (page 430, Col. 1, para. 5, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo by substituting the reference electrode with the Ag/AgCl reference electrode as taught by Schneider because Ag/AgCl reference electrode is suitable for cyclic voltammetry measurements.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).

Baldo does not explicitly disclose at step b), the potential scanning is at potential scanning speeds comprised between 1 mV.s-1 and 10,000 mV.s-1.
However, Baldo teaches at step b), the potential scanning speed is 10 mV.s-1 (Fig. 5), which lies in the claimed potential scanning speed range.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Regarding claim 6, Baldo discloses all limitations of claim 1 as applied to claim 1.  Baldo further disclose prior to step b), a step b1) of potential scanning during a cyclic voltammetry performed without a measurement of the current variation (Col. 1240, Col. 1, para. 4, lines 5-9: in order to improve the repeatability of measurements, an electrochemical pretreatment step to activate the electrode surface was performed by cycling the potential, directly in the sample solution, three or four times between -0.15 and +1.5 V).
Baldo does not explicitly disclose the potential scanning performed between +0.1 V and +1.5 V.
However, Baldo teaches the potential scanning range is between -0.15 and +1.5 V (Col. 1240, Col. 1, para. 4, line 9), which overlaps the claimed potential scanning range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo by utilizing the potential scanning range as the claimed range because the claimed potential scanning range is prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Baldo does not explicitly disclose using an Ag/AgCl reference electrode.
However, Schneider teaches the determination of the wine preservative sulphur dioxide with cyclic voltammetry (title), using a Ag/AgCl reference electrode (page 430, Col. 1, para. 5, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo by substituting the reference electrode with the Ag/AgCl reference electrode as taught by Schneider because Ag/AgCl reference electrode is suitable for cyclic voltammetry measurements.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).

Baldo does not explicitly disclose the potential scanning is at potential scanning speeds comprised between 1 mV.s-1 and 10,000 mV.s-1.
However, Baldo teaches at step b), the potential scanning speed is 10 mV.s-1 (Fig. 5), which lies in the claimed potential scanning speed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo by utilizing the same potential scanning speed in step b1) as that in the measurement step b) because 10 mV.s-1 is a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldo in view of Plowman (B. Plowman, Gold nanospikes formed through a simple electrochemical route with high electrocatalytic and surface enhanced Raman scattering activity, Chem. Commun., 2009, page 5039-41).
Regarding claims 4-5, Baldo discloses all limitations of claim 1 as applied to claim 1.  Baldo does not explicitly disclose the measurement electrode has a Rtheo ratio between its developed surface area (Adev) and its apparent surface area (Aapp) greater than or equal to 3 (claim 4) or the measurement electrode has a Rtheo ratio comprised between 3 and 100, preferably between 3 and 20 (claim 5).
However, Plowman teaches an electrochemical method for fabrication of well-defined nanostructured surfaces in a controlled manner (page 5039, Col. 1, para. 3, lines 1-2), for example, a new hierarchical nanostructure “nanospikes” of gold (page 5039, Col. 1, para. 3, line 14).  Theses gold nanospikes are achieved on a gold substrate in an electrochemical cell, with the gold substrate being used as the working electrode and an Ag/AgCl electrode being used as a reference electrode (page 5039, Col. 2, para. 1, lines 1-5), and significantly increase the electrocatalytic properties of the electrode by increasing the current density and a negative shift in onset potential because these gold nanospikes are significantly more oriented along these planes than that in an unmodified gold electrode (Fig. 4; page 5040, Col. 2, para. 2, lines 1-2, 8-9, theo ratio of these two surface areas are rendered as result-effective variables for enhancing the electrode electrocatalytic properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo by adjusting the Rtheo ratio between its developed surface area (Adev) and its apparent surface area (Aapp) within the claimed range because the Rtheo ratio is a result-effective variable and can be optimized through routine experimentation to obtain the desirable electrocatalytical properties. MPEP 2144.05 (II)(B).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldo in view of Lafitte (U.S. Patent Pub. 2011/0162977) and Schneider, and further in view of PennState (Sulfur Dioxide (SO2) Management 2014) and Louw (M. Louw, Metabolic, genetic and physiological responses to SO2 exposure and nutrient-limiting conditions in Brettanomyces bruxellensis, Thesis of Masters, Stellenbosch University, March 2014), supported by the document titled “Sulfur Dioxide – Wikipedia” as an evidence.
Regarding claim 7, Baldo discloses all limitations of claim 1 as applied to claim 1.  Baldo further discloses prior to step b), a step b2) of establishing an abacus (page 1242, Col. 2, para. 5, line 5: a calibration graph obtained with the synthetic standards), for the free SO2 content to be determined by interpolating the limiting current on a calibration graph obtained with the synthetic standards (page 1242, Col. 2, para. 5, lines 3-5).  Moreover, the pH of the synthetic samples must be identical with that of the wine 
Baldo does not explicitly disclose the abacus providing the pH value of the liquid-food as a function of the position of the peak of reduction of the gold oxides during potential scans by cyclic voltammetry performed in said liquid-food at different pH values.
However, Lafitte teaches a calibration-free pH sensor ([0113] line 2), in which the electrode was placed in buffer solutions of pH 1.0, 2.0, 5.0, 5.9, 7.0, 8.1, 9.0, and 9.9 at ambient temperature ([0113] lines 2-4).  Since the first voltammetric wave due to the oxidation of the hydroxylamine at lower potentials was pH sensitive ([0113] lines 8-10), a corresponding plot of the variation in they hydroxylamine peak potential can be made (Fig. 10B; [0113] lines 12-15).  From the linear response over the entire pH range, the pH can be determined ([0113] lines 15; [0114] lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo by substituting the calibration graph with the one providing the pH value as a function of the position of the peak during potential scans by cyclic voltammetry at different pH values as taught by Lafitte because this calibration graph would provide a means to determine pH value that is a critical parameter in the method of Baldo from.  Use of known technique to improve similar methods in the same way is prima facie obvious. MPEP 2141(III)(C).  Further, the combined Baldo and Lafitte would necessarily result in the abacus (i.e., the calibration curve) providing the pH value of the liquid-food (i.e., wine) as a function of 

Baldo does not explicitly disclose using an Ag/AgCl reference electrode.
However, Schneider teaches the determination of the wine preservative sulphur dioxide with cyclic voltammetry (title), using a Ag/AgCl reference electrode (page 430, Col. 1, para. 5, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo by substituting the reference electrode with the Ag/AgCl reference electrode as taught by Schneider because Ag/AgCl reference electrode is suitable for cyclic voltammetry measurements.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).

Baldo does not explicitly disclose the potential scanning speeds comprised between 1 mV.s-1 and 10,000 mV.s-1.
However, Baldo teaches at step b), the potential scanning speed is 10 mV.s-1 (Fig. 5), which lies in the claimed potential scanning speed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo by utilizing the same potential scanning speed in step b2) as that in the measurement step b) because 10 mV.s-1 is a suitable potential scanning speed for operating cyclic voltammetry.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Baldo does not explicitly disclose the determination of the alcohol titration, ABV, of the liquid-food, and during step b) the measurement of the temperature T of the liquid-food, which provides the percentage of molecular SO2 contained in the non-complexed SO2, thanks to the following formula:

    PNG
    media_image5.png
    41
    304
    media_image5.png
    Greyscale
.
However, PennState teaches sulfur dioxide SO2 is the primary preservative used in wine (page 1, Col. 1, para. 1, line 1), and its concentration should be in constant equilibrium but will change, especially when the wine is moved, making monitoring SO2 concentration is a step for good quality-control (page 1, Col. 2, para. 2; para. 3, line 1).  The molecular SO2 can be calculated using the following equation: 
    PNG
    media_image1.png
    28
    373
    media_image1.png
    Greyscale
 (page 2, Col. 2, para 1, lines 1, 8-12), in which 1.8 is the pKa value of SO2 as evidenced in the document titled “Sulfur dioxide – Wikipedia” (page 3, Table, line 9: Acidity (pKa) is 1.81), which corresponds the claimed formula 
    PNG
    media_image2.png
    23
    283
    media_image2.png
    Greyscale
, wherein molecular SO2 % is [Molecular SO2]/[Free SO2] x 100%.  Further, Louw teaches the pK1 of molecular SO2 is 1.81 in solution between pH 0 to 2, but in wines at pH between 3 and 4 the pK1 depends on the concentration of ethanol (EtOH%) and temperature as follows (page 24, para. 1):

    PNG
    media_image3.png
    151
    549
    media_image3.png
    Greyscale
.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo by incorporating the steps of determination of ABV (alcohol by volume, i.e., the ethanol content) and measurement of temperature because these parameters are required to calculate the molecular SO2 content as taught by PennState and Louw.  Thus, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results. MPEP 2143(A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795              

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795